Title: To George Washington from James Madison, 20 November 1789
From: Madison, James
To: Washington, George


          
            Dear Sir
            Orange [Va.] Novr 20 1789.
          
          It was my purpose to have dropped you a few lines from Philada but I was too much indisposed during my detention there to avail myself of that pleasure. Since my arrival here I have till now been without a fit conveyance to the post office.
          You will recollect the contents of a letter shewn you from Mr Innis to Mr Brown. Whilst I was in Philada I was informed by

the latter who was detained there as well as myself by indisposition, that he had recd later accounts though not from the same correspondent, that the Spaniards have finally put an entire stop to the trade of our Citizens down the river. The encouragements to such as settle under their own Government are continued.
          A day or two after I got to Philada I fell in with Mr Morris. He broke the subject of the residence of Congs, and made observations which betrayed his dislike of the upshot of the business at N. York, and his desire to keep alive the Southern project of an arrangement with Pennsylvania. I reminded him of the conduct of his State, and intimated that the question would probably sleep for some time in consequence of it. His answer implied that Congress must not continue at New York, and that if he should be freed from his Engagements with the E. States by their refusal to take up the bill and pass it as it went to the Senate, he should renounce all confidence in that quarter, and speak seriously to the S. States. I told him they must be spoken to very seriously, after what had passed, if Penna expected them to listen to her, that indeed there was probably an end to further intercourse on the subject. He signified that if he should speak it would be ⟨in earne⟩st, and he believed no one would pretend that his conduct would justify the least distrust of his going throug[h] with his undertakings; adding however that he was determined & accordingly gave me as he had given others notice that he should call up the postponed bill as soon as Congs should be re-assembled. I observed to him that if it were desirable to have the matter revived we could not wish to have it in a form more likely to defeat itself. It was unparliamentary and highly inconvenient, and would therefore be opposed by all candid friends to his object as an improper precedent, as well as by those who were opposed to the object itself. And if he should succeed in the Senate, the irregularity of the proceeding would justify the other House in withholding the signature of its Speaker, so that the bill could never go up to the President. He acknowledged that the bill could not be got thro’ unless it had a majority in both houses on its merits. Why then, I asked, not take it up anew? He said he meant to bring the gentlemen who had postponed the bill to the point, acknowledged that he distrusted them, but held his engagements binding on him,

until this final experiment should be made on the respect they meant to pay to theirs. I do not think it difficult to augur from this conversation the views which will govern Penna at the next Session. Conversations held by Grayson both with Morris & others in Philada and left by him in a letter to me, coincide with what I have stated. An attempt will first be made to alarm N. York and the Eastern States into the plan postponed, by holding out the Potowmac & Philada as the alternative, and if the attempt should not succeed, the alternative will then be held out to the Southern members. On the other hand N.Y. and the E. States, will enforce their policy of delay, by threatening the S. States as heretofore, with German Town or Trenton or at least Susquehanna, and will no doubt carry the threat into execution if they can, rather than suffer an arrangement to take place between Pena & the S. States.
          I hear nothing certain from the Assembly. It is said that an attempt of Mr H. to revive the project of commutables has been defeated, that the amendments have been taken up, and are likely to be put off to the next Session, the present house having been elected prior to the promulgation of them. This reason would have more force, if the amendments did not so much correspond as far as they go with the propositions of the State Convention, which were before the public long before the last Election. At any rate, the Assembly might pass a vote of approbation along with the postponement, and Asign the reason of referring the ratification to their successors. It is probably that the scruple has arisen with the disaffected party. If it be construed by the public into a latent hope of some contingent opportunity for prosecuting the war agst the Genl Government; I am of opinion the experiment will recoil on the authors of it. As far as I can gather, the great bulk of the late opponents are entirely at rest, and more likely to censure further opposition to the Govt as now Administered than the Government itself. One of the principal leaders of the Baptists lately sent me word that the amendments had entirely satisfied the disaffected of his Sect, and that it would appear in their subsequent conduct.
          I ought not to conclude without some apology for so slovenly a letter. I put off writing it till an opportunity should present itself not knowing but something from time to time might turn up that would make it less unworthy of your perusal. And it has

so happened that the oppy barely gives me time for this hasty scr⟨awl⟩. With the most perfect esteem & affect. attachment I remain Dear Sir Yr Mot Obedt ⟨servt⟩
          
            Js Madison Jr
          
        